Citation Nr: 0708657	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-41 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

1.  Entitlement to reinstatement of disability compensation 
at a rate greater than 10 percent, due to release from 
custody on August [redacted], 2001.

2.  Whether it was appropriate to apportion the veteran's 
disability compensation benefits from August 9, 2001, to May 
1, 2003, to his dependents.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  After a timely notice of disagreement was 
received, a statement of the case (SOC) was issued in October 
2004 addressing the issues of reinstatement of disability 
compensation at a rate greater than 10 percent, due to 
release from custody on August [redacted], 2001; and the propriety of 
the reduction of disability compensation on June 17, 2003, 
due to return to custody on April [redacted], 2003.  On his 
substantive appeal in December 2004, the veteran stated that 
he was only appealing the issue of reinstatement of 
disability compensation at a rate greater than 10 percent, 
due to release from custody on August [redacted], 2001.  Accordingly, 
the Board finds that second issue contained in the SOC is no 
longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204.

Also note that, in a more recent March 2004 decision letter, 
the RO apportioned the full amount of compensation benefits 
($829.00) due per month to the veteran's dependents for the 
period from August 9, 2001, to May 1, 2003.  And in response, 
the veteran filed a timely notice of disagreement (NOD) in 
May 2004.  The RO has not, however, provided him a statement 
of the case (SOC) concerning this claim or given him an 
opportunity to perfect an appeal to the Board on this 
particular issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  VA will notify you if further action is required 
on your part concerning this claim.


FINDINGS OF FACT

1.  The veteran was awarded a combined service-connected 
disability rating of 30 percent, effective March 30, 1971.  

2.  The veteran received a life sentence as a result of a 
felony conviction, and incarceration began on December [redacted], 
1974; this sentence has never been competed or set aside, and 
is still in effect.  

3.  The veteran was awarded a combined increased rating of 40 
percent, effective June 28, 1976; and a combined increased 
rating of 60 percent, effective May 26, 1978.  

4.  The veteran was released on parole on August [redacted], 1984.  

5.  The veteran was convicted of parole violations and 
another felony, given a concurrent sentence of 10 years for a 
felony, and returned to incarceration on May [redacted], 1987.  

6.  The veteran was released on parole on September [redacted], 1988.  
The veteran was convicted of parole violations and additional 
felonies, sentenced to another concurrent 25-year term, and 
returned to incarceration on November [redacted], 1990; this sentence 
has never been competed or set aside, and is still in effect.  

7.  The veteran was released on parole on April [redacted], 2000, but 
he was returned to incarceration on March [redacted], 2001.  

8.  In May 2001, August 2001, March 2002, February 2003 and 
April 2003, the veteran was informed that he had to submit to 
the VA documents showing that he was released from prison 
within one year from the date of release to receive benefits 
effective from release from custody, otherwise payment will 
be resumed effective from the date of receipt of claim.

9.  The veteran was released on parole on August [redacted], 2001.  

10.  The veteran was again returned to incarceration on April 
[redacted], 2003, due to parole violations.  

11.  On April 23, 2003, the RO received notification from the 
Texas Board of Pardons and Paroles, which was construed as a 
notice of release from his incarceration on August [redacted], 2001.  


CONCLUSION OF LAW

Entitlement to reinstatement of disability compensation at a 
rate greater than 10 percent, due to release from custody on 
August [redacted], 2001, is not warranted.  38 U.S.C.A. §§ 5107, 5313 
(West & Supp. 2005); 38 C.F.R. §§ 3.103, 3.665 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  

Regulations at 38 C.F.R. § 3.665(a) require VA to notify the 
veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration.   

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
not accomplished in this case.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The Board concludes that the RO letter sent in March 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for reinstatement 
of disability compensation at a rate greater than 10 percent, 
due to release from custody on August [redacted], 2001.  The letter 
also complied with VA's notification requirements and set 
forth the laws and regulations applicable to her claim.  In 
sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, of the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist the veteran.  See 38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b); Pelegrini, Quartuccio, supra.

B.  Analysis

The veteran was awarded a combined service-connected 
disability rating of 30 percent, effective March 30, 1971.  
The veteran received a life sentence as a result of a felony 
conviction, and incarceration began on December [redacted], 1974.  
This sentence has never been competed or set aside, and is 
still in effect.  The veteran was awarded a combined 
increased rating of 40 percent, effective June 28, 1976; and 
a combined increased rating of 60 percent, effective May 26, 
1978.    

The veteran was released on parole on August [redacted], 1984.  
Subsequently, the veteran was convicted of parole violations 
and another felony, given a concurrent sentence of 10 years 
for a felony, and returned to incarceration on May [redacted], 1987.  
The veteran was released on parole on September [redacted], 1988.  
Subsequently, he was again convicted of parole violations and 
additional felonies, sentenced to another concurrent 25-year 
term for the additional felonies, and returned to 
incarceration on November [redacted], 1990; this sentence has never 
been competed or set aside, and is still in effect.  

The veteran was released on parole on April [redacted], 2000; he was 
returned to incarceration on March [redacted], 2001.  In May 2001 and 
August 2001, the veteran was informed that he had to submit 
to the VA documents showing that he was released from prison 
within one year from the date of release to receive benefits 
effective from release from custody, otherwise payment will 
be resumed effective from the date of receipt of claim.  The 
veteran was released on parole on August [redacted], 2001.  

In September 2001, the veteran requested reinstatement of his 
full compensation due to his release on August [redacted], 2001.  The 
RO sent a letter to the veteran in March 2002 noting that the 
veteran's request could not be processed unless he submitted 
documents from the correctional facility showing his release 
from his incarceration.  In a June 2002 letter, the veteran 
stated that he sent parole documents to the RO in October 
2001 and has not received a reply from the RO.  In February 
2003 and April 2003, the March 2002 RO letter, noting that 
the veteran's request could not be processed unless he 
submitted documents from the correctional facility showing 
his release from his incarceration, was resent to the 
veteran.  

In April 2003, the veteran submitted a letter from the Texas 
Board of Pardons and Paroles, which the RO considered to be a 
notice of release from incarceration in August 2001.  In May 
2003, the veteran was notified that he was entitled to full 
compensation, effective August 9, 2001.  In his notice of 
disagreement, the veteran stated that he only received 
$1446.49, in reinstated compensation benefits for the period 
in question and was entitled to more compensation.  In an 
award action in March 2004, the RO subsequently reduced the 
veteran's compensation back to the 10 percent level, 
effective August 9, 2001, noting that the May 2003 award 
action was erroneous in that the veteran had not provided 
notice of release within one year following release.  The RO 
found that the veteran was entitled to reinstated 
compensation benefits, effective April 2003.

He was again returned to incarceration on April [redacted], 2003, due 
to parole violations.  The RO reduced his compensation to the 
10 percent level, effective from the 61st day of 
incarceration, June [redacted], 2003.  

The statute at 38 U.S.C.A. § 5313 reads:

(a)(1) To the extent provided in 
subsection (d) of this section, any 
person who is entitled to compensation or 
to dependency and indemnity compensation 
and who is incarcerated in a Federal, 
State, or local penal institution for a 
period in excess of sixty days for 
conviction of a felony shall not be paid 
such compensation or dependency and 
indemnity compensation, for the period 
beginning on the sixty-first day of such 
incarceration and ending on the day such 
incarceration ends, in an amount that 
exceeds-- (A) in the case of a veteran 
with a service-connected disability rated 
at 20 percent or more, the rate of 
compensation payable under section 
1114(a) of this title; or (B) in the case 
of a veteran with a service-connected 
disability not rated at 20 percent or 
more or in the case of a surviving 
spouse, parent, or child, one- half of 
the rate of compensation payable under 
section 1114(a) of this title.

. . . 

(d) The provisions of subsection (a) of 
this section shall apply (1) with respect 
to any period of incarceration of a 
person for conviction of a felony 
committed after October [redacted], 1980, and (2) 
with respect to any period of 
incarceration on or after October 1, 
1980, for conviction of a felony of a 
person who on October 1, 1980, is 
incarcerated for conviction of such 
felony and with respect to whom the 
action granting an award of compensation 
or dependency and indemnity compensation 
is taken on or after such date.

The regulation at 38 C.F.R. § 3.665 reads:

(a) General. Any person specified in 
paragraph (c) of this section who is 
incarcerated in a Federal, State or local 
penal institution in excess of 60 days 
for conviction of a felony shall not be 
paid compensation or dependency and 
indemnity compensation (DIC) in excess of 
the amount specified in paragraph (d) of 
this section beginning on the 61st day of 
incarceration.

. . . 

(c) Applicability.  The provisions of 
paragraph (a) of this section are 
applicable to the following persons:  (1) 
A person serving a period of 
incarceration for conviction of a felony 
committed after October 7, 1980.  (2) A 
person serving a period of incarceration 
after September 30, 1980 (regardless of 
when the felony was committed) when the 
following conditions are met:  (i) The 
person was incarcerated on October 1, 
1980; and (ii) An award of compensation 
or DIC is approved after September 30, 
1980.

(d) Amount payable during incarceration-- 
(1) Veteran rated 20 percent or more.  A 
veteran to whom the provisions of 
paragraphs (a) and (c) of this section 
apply with a service-connected disability 
evaluation of 20 percent or more shall 
receive the rate of compensation payable 
under 38 U.S.C. 1114(a).  (2) Veteran 
rated less than 20 percent.  A veteran to 
whom the provisions of paragraphs (a) and 
(c) of this section apply with a service-
connected disability evaluation of less 
than 20 percent (even though the rate for 
38 U.S.C. 1114 (k) or (q) is paid) shall 
receive one-half the rate of compensation 
payable under 38 U.S.C. 1114(a).

All or part of the compensation not paid to an incarcerated 
veteran may be apportioned for the benefit of the veteran's 
spouse, child or children or dependent parents on the basis 
of individual need.  38 C.F.R. § 3.665(e)(1).

If there was no apportionment at the time of release from 
incarceration, or if the released person is reunited with all 
dependents for whom an apportionment was granted, the 
released person's award shall be resumed the date of release 
from incarceration if the VA receives notice of release 
within one year following release; otherwise, the award shall 
be resumed the date of receipt of notice of release.  
38 C.F.R. § 3.665(i)(1).

If there was an apportionment granted during incarceration 
and the released person is not reunited with all dependents 
for whom an apportionment was granted, the released person's 
award shall be resumed as stated in paragraph (i)(1) of this 
section except that when the released person's award is 
resumed it shall not include any additional amount payable by 
reason of a dependent not reunited with the released person.  
The award to that dependent will then be reduced to the 
additional amount payable for the dependent.  38 C.F.R. § 
3.665(i)(2).

The Board notes that 38 C.F.R. § 3.665 was amended in part in 
2003.  See 68 Fed. Reg. 34,542 (June 10, 2003).  However, 
these amendments concern reduction of benefits for fugitive 
felons and are not relevant to the instant case.

The veteran presents multiple arguments.  He essentially 
maintains that his compensation should not have been reduced 
in the first place.  He notes that he was originally 
convicted and incarcerated in 1974, years prior to October 8, 
1980, his case can not be considered under this law and 
regulation, and therefore, his compensation should not have 
been reduced.  Moreover, he maintains that his 
reincarceration was for a technical violation of parole, not 
a felony, and therefore, reduction is not proper under the 
applicable provisions.  In addition, he also avers that 
38 C.F.R. § 3.655 is vague, ambiguous and unconstitutional.  
Finally, he believes reduction of his compensation is 
unconstitutional under the Due Process and the Equal 
Protection Clauses of the Fourteenth Amendment to the U.S. 
Constitution.  

The Board notes that the provisions of 38 U.S.C.A. § 5313; 
38 C.F.R. § 3.665 are applicable to the veteran's claim.  
Although the veteran was incarcerated for a felony prior to 
October 7, 1980, he was, subsequent to August 10, 1984, 
convicted and incarcerated for several felonies.  When he was 
reincarcerated thereafter, he was serving a concurrent term, 
i.e., for the pre-October 7, 1980, felony and the post-
October 7, 1980, felonies.  Therefore, he was reincarcerated 
in April [redacted], 2003, in part, for the post-October 7, 1980, 
felonies.  38 U.S.C.A. § 5313(d); 38 C.F.R. § 3.655(c), 
supra.  The record also indicates that a combined 60 percent 
service-connected disability evaluation has been in effect 
since October 1980.  

The law reducing the rating to 10 percent is very narrow and 
specifies criteria which must be met.  First, the veteran 
must be incarcerated.  In this case, he was indeed 
incarcerated prior to his release in August [redacted], 2001.  
Second, the incarceration must be in a Federal, State, or 
local penal institution.  Here, the veteran was held in state 
and local facilities in Texas.  Third, the incarceration must 
exceed sixty days.  In this case, it went over 60 days in May 
2001.  Fourth, and lastly, the incarceration must be for a 
felony.  The veteran is correct, in that he was not convicted 
of a new felony when he was incarcerated this latest time, he 
violated his parole.  However, he did not have to be 
convicted of any new crime.  Rather, he was still serving a 
sentence from his prior felony convictions.  The Board notes 
that in VAOPGC 4-86 (Mar. 27, 1986), the VA General Counsel 
held that the 60-day grace period prior to reduction of 
compensation applies to each distinct period of 
incarceration, whether the incarceration represents initial 
confinement following conviction or reincarceration for 
violation of parole.  In VAOPGCPREC 2-96 (May 13, 1996), it 
was held that the provisions of 38 U.S.C. § 5313 do not apply 
to a veteran who is on parole following incarceration for 
conviction of a felony and who is in violation of one or more 
of the conditions of parole, unless the veteran has been 
reincarcerated.  Violation of probation presents a slightly 
different scenario than an initial arrest.  Since the 
confinement must be for a felony for benefits to be reduced, 
there must be a conviction.  Time incarcerated prior to 
conviction is not counted in the 60-day grace period.  In 
this case, since there was already a conviction for a felony 
committed after October 1, 1980, the veteran was incarcerated 
for the felony as soon as he was re-arrested for a probation 
violation, on March [redacted], 2001.  Therefore, the reduction was 
properly started 60-days after the veteran's March [redacted], 2001, 
rearrest for violation of his probation.

Regarding the veteran's arguments that 38 C.F.R. § 3.655 is 
vague, ambiguous and unconstitutional; and that this 
reduction violates the U. S. Constitution, the Board is not 
the appropriate forum for these arguments since the Board is 
bound in its decisions by VA laws and regulations.  See 38 
U.S.C.A. § 7104(c); see also Saunders v. Brown, 4 Vet. App. 
320, 326 (1993) ("'[a]dministrative agencies are entitled to 
pass on constitutional claims but they are not required to do 
so'" quoting Plaquemines Port v. Federal Maritime Comm'n, 838 
F.2d 536, 544 (D.C. Cir. 1988)).  Therefore, the veteran's 
arguments based on the constitutionality of the reduction due 
to his incarceration will not be considered.  

In addition, the veteran contends that he submitted documents 
to the RO from the state of Texas within one year of release 
in August 2001 which showed that he was released in August 
2001.   However, the principles of administrative regularity 
dictate a presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394 (1992).  It is presumed that if the veteran 
submitted such documents they would have been associated with 
his claims file, as were the letters from this period in 
which he notified the RO of his release.  However, this 
presumption may be rebutted by clear evidence to the 
contrary.  Chute v. Derwinski, 1 Vet. App. 352 (1991).  The 
veteran's statements that such documents were mailed to the 
RO within one year of his release from prison, standing 
alone, are not the type of clear evidence to the contrary 
which is sufficient to rebut the presumption of regularity.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Therefore, the 
presumption is not rebutted and the Board finds that the RO 
properly discharged its duty in associating all of the 
veteran's correspondence in his claims file, and that the 
first document evidencing that the veteran was released in 
August 2001 was submitted in April 2003, more than a year 
after his release form prison.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.  


ORDER

The veteran is not entitled to disability compensation at a 
rate greater than 10 percent following the 61st day of his 
release from incarceration on August [redacted], 2001, to that 
extent, the appeal is denied.


REMAND

In August 2003, the veteran stated that he only received 
$1446.49, in reinstated compensation benefits for the period 
from August 9, 2001, to May 1, 2003, and that he was entitled 
to more compensation.  In a March 17, 2004, letter, the RO 
stated that it made a decision to apportion the full amount 
of compensation benefits ($829.00) due per month to the 
veteran's dependents for the period from August 9, 2001, to 
May 1, 2003.  In a letter received in May 2004, the veteran 
stated that the RO "overstepped it authority" and caused 
him "severe undue hardship" in apportioning the full amount 
of compensation benefits to his dependents during this 
period.  The Board construes the veteran's statements as a 
notice of disagreement to the March 2004 apportionment 
decision. 

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995), Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, an SOC 
addressing the appealed March 2004 apportionment decision 
must be issued to the veteran.

Accordingly, the case is remanded to the AMC for further 
action as follows:

Issue a statement of the case addressing 
the March 2004 RO decision wherein the RO 
apportioned all the veteran's 
compensation benefits for the period from 
August 9, 2001, to May 1, 2003, to his 
dependents, and the laws and regulations 
governing the perfecting of an appeal in 
a simultaneously contested claim.  Advise 
the veteran and his dependents of the 
need to timely file a substantive appeal 
if appellate review is desired.  If, and 
only if, a timely substantive appeal on 
the aforementioned issue is filed should 
this claim be returned to the Board.  See 
38 U.S.C.A. §§ 7104(a), 7105A.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


